Citation Nr: 1043211	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
infection (UTI).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for an acquired psychiatric 
disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for a UTI, 
arthritis, and PTSD.  

In September 2010, the Veteran testified during a personal 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

The issues of service connection for ulcers and skin 
cancer have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See VA Form 9, dated April 10, 2008.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a UTI and arthritis.  In 
his oral and written statements, he asserts that the disorders 
started in active service and that he was continuously treated 
for them after discharge.

Service medical records indicate that in October 1953, the 
Veteran was treated for acute urethritis due to gonococcus.  When 
examined for separation in December 1956, neither a genitourinary 
or joint disorder was noted.

During his September 2010 Board hearing, the Veteran testified 
that, after discharge from active service, he was continuously 
treated for symtoms associated with UTIs, including at the Lahey 
Clinic in Burlington (Brockton?) (approximately 22 years ago), 
and by Dr. Carnehan (his private physician), in Norwood, 
Massachusetts, and Dr. Coven (Curran?) (a urologist) (see hearing 
transcript at pages 2-3, 4, 6).  He was also treated by Dr. 
Cahill (Cale?).  The Veteran also testified that he did not 
complain of having painful knees, hips, and elbows and back in 
service for fear of being stigmatized (Id. at 7).  He said he 
worked in a ship's engine room and had to carry heavy equipment 
to which he attributed his joint pain.  Shortly after discharge, 
he sought local medical treatment for arthritis and believed that 
the metal decks and concrete (surfaces) contributed to his pain.  
More recently, he indicated that Dr. Carnehan diagnosed him with 
a curvature of the spine.  Records from Drs. Carnehan, Cahill, 
and Coven (Curran), and the Lahey Clinic, should be obtained 
prior to consideration of the Veteran's claims.

The Veteran also seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  In his written and oral 
statements, the Veteran described his alleged stressful event in 
service when he fell from a ship's scaffold while cleaning an oil 
spill and went backwards into the ocean in which sharks were 
swimming.  He said that he saw shark fins in the water and was 
pulled up a line back aboard ship (Id. at 11 and August and 
October 2007 written statements).  The Veteran further testified 
that he was treated for PTSD at the VA medical center (VAMC) in 
Jamaica Plain, where he was diagnosed with the disorder in 2007.  
Other evidence in the claims folder suggests that he had been 
treated at the VA outpatient clinic on Court Street, which is now 
closed.  

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered to 
be in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the Board has no discretion and must remand this claim to obtain 
the Veteran's complete VA treatment records as well as the 
outstanding private medical records identified by him.

On remand, the National Archives and Records Administration 
(NARA) should also be contacted and asked to provide copies of 
deck logs for the U.S.S. Point Defiance for the period between 
June and December 1955. 

Finally, the Veteran should be afforded VA examinations to 
determine whether he has a current psychiatric, UTI, or arthritis 
disorder and, if so, whether such disorder is related to, or 
caused by, his military service.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the National Archives and Records 
Administration (NARA) and request that it 
provide complete copies of the deck logs for 
the U.S.S. Point Defiance for the entire 
period from June 30, 1955 to December 31, 
1955.  If these records are not available, 
the NARA should specifically state that fact.

2.  Contact the Veteran and request that he 
provide the name(s) and address(es) of his 
private treating physician(s), including Drs. 
Carnehan, Coven (Curran?), and Cahill 
(Cale?), and the Lahey Clinic in Burlington 
(Brockton?).  Then obtain all private medical 
records regarding the Veteran's treatment.

3.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Jamaica 
Plain, and previously at the outpatient 
clinic on Court Street, dated from 1956 
forward.

4.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be conducted.

The examiner is asked to determine whether 
the Veteran has PTSD under the criteria as 
set forth in DSM-IV.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that PTSD, or 
any other diagnosed psychiatric disorder, had 
its onset during service or is related to any 
of the Veteran's reported stressors.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Schedule the Veteran for a VA orthopedic 
and genitourinary examinations.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiners in 
conjunction with the examinations.  All 
necessary studies should be conducted.

The genitourinary examiner should express an 
opinion as to the diagnosis of all 
genitourinary disorder(s) found to be 
present.

The examiner should provide an opinion as to 
whether is it at least as likely as not (a 
probability of 50 percent or greater) that 
any current genitourinary disorder(s) had its 
clinical onset during active service or is 
related to an in-service disease, event, or 
injury.  In providing this opinion, the 
examiner is specifically requested to discuss 
the significance of the complaints and 
findings related to the Veteran's in-service 
treatment for urethritis (see e.g., October 
19-23, 1953 service treatment record).  

The orthopedic examiner should express an 
opinion as to the diagnosis of all arthritis 
found to be present, including of the back, 
knees, hips, and elbows.

The examiner should provide an opinion as to 
whether is it at least as likely as not (a 
probability of 50 percent or greater) that 
any current arthritis had its clinical onset 
during active service or is related to an in-
service disease, event, or injury, including 
carrying heavy equipment and walking on metal 
decks and concrete.  

In providing these opinions, the examiners 
should acknowledge the Veteran's complaints 
of continuity of symptomatology since 
service.

The examiners must provide comprehensive 
reports including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

6.  After completion of the above, review the 
examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.

7.  Finally, readjudicate the Veteran's 
claims on appeal. If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



